Citation Nr: 0011038	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  92-22 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD). 

3.  Entitlement to an increased rating for a skin condition, 
currently rated as noncompensably disabling. 


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
November 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in June 1992 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In a March 30, 1998 decision, the Board denied the 
veteran's appeal of all three issues. 

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court).  In a 
July 1999 joint motion, the parties before the Court (the 
veteran and the VA Secretary) requested that the Board's 
March 1998 decision be vacated and remanded because VA 
treatment records in the constructive possession of VA, 
through its medical center in Cincinnati, Ohio, were not 
placed in the veteran's claims file prior to the March 1998 
Board decision.  An August 1999 Court order granted the joint 
motion, and the Board decision was vacated and remanded.

The July 1999 joint motion indicated that there were actually 
three issues on appeal.  These were service connection for 
PTSD, service connection for an acquired psychiatric disorder 
(other than PTSD), and an increased rating for a skin 
condition, currently rated as noncompensably disabling.  


REMAND

The July 1999 joint motion and August 1999 Court order 
require further development as to the issues on appeal.  The 
joint motion cited Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (the VA Secretary had constructive possession of 
documents generated by VA so that these should be included as 
part of the record) in requesting the Board to obtain VA 
treatment records of the veteran.  The joint motion also 
requested that the Board undertake any additional action that 
it concludes is necessary in seeking additional relevant 
evidence, to include contacting ESG (Environmental Support 
Group), which is now the U.S. Armed Services Center for 
Research of Unit Records, in an attempt to verify the 
veteran's claimed stressors. 

Additional development is warranted in view of the fact that 
the diagnosis of PTSD appears to have been based in part on a 
stressor history of events which are unverified or occurred 
after service separation.  For VA compensation purposes, a 
PTSD diagnosis must be based on an in-service stressor 
history which has been verified (except where a veteran was 
engaged in combat).  A diagnosis of PTSD, related to service, 
which is based on an examination which relied upon an 
unverified history, is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).  If any in-service stressful events 
are verified, the veteran is entitled to a VA psychiatric 
examination to determine whether any verified stressful 
events are sufficient to support a PTSD diagnosis in his 
case.

In view of the foregoing, this case is remanded to the RO for 
the following actions: 

1.  The RO should request all of the 
veteran's hospital and outpatient clinic 
medical records from the VA Medical 
Center in Cincinnati, Ohio, for treatment 
from August 1995 to the present, and 
associate all records received with the 
claims file.  The RO should also ask the 
veteran to identify (names, addresses and 
dates) any other sources of VA or non-VA 
treatment or examination for a 
psychiatric disorder or a skin condition. 
The RO should then secure copies of all 
identified records that are not already 
on file and associate them with the 
claims folder.  38 C.F.R. § 3.159.

2.  A summary of the information provided 
by the veteran concerning the specific 
circumstances of his claimed stressors 
while in Vietnam, and a copy of the 
veteran's personnel record should be sent 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) 
(formerly ESG), 7798 Cissna Road, 
Springfield, Virginia 22150 for 
verification of the stressors claimed by 
the veteran.  Any information obtained is 
to be associated with the claims folder. 

3.  Following receipt of the USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified 
by the USASCRUR.  On condition that the 
development results in confirmation of 
any of the stressful events, upon which 
the diagnosis of PTSD is based, the RO 
need not have the veteran undergo re-
examination by a VA psychiatrist.  If no 
stressor has been verified, the RO should 
so state in its report. 

However, if the requested development 
results in confirmation of a stressor 
which was not relied on in making a 
diagnosis of PTSD, then the RO should 
schedule the veteran for another VA 
psychiatric or PTSD examination for the 
purpose of determining whether such 
stressor(s) alone is sufficient to 
account for a diagnosis of any 
ascertained PTSD.  In determining whether 
or not the veteran has PTSD due to an in-
service stressor, the examiner is hereby 
notified that only the verified history 
detailed in the reports provided by the 
USASCRUR and/or the RO may be relied 
upon.  If the examiner believes that PTSD 
is the appropriate diagnosis, she/he must 
specifically identify which stressor 
detailed in the USASCRUR's and/or the 
RO's report is responsible for that 
conclusion.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The claims file 
should be made available to and reviewed 
by the examiner prior to the examination. 

4.  Following the receipt of any 
additional records and the development 
above, the RO should readjudicate the 
veteran's claims for the issues on 
appeal.  In its readjudication of the 
issue of service connection for PTSD, the 
RO should apply the relevant provisions 
of 38 C.F.R. § 3.304 (d) and (f) (1998), 
in effect prior to June 18, 1999, and as 
modified by the new regulation which 
became effective that date, 38 C.F.R. 
§ 3.304 (1999).  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991) (when a 
law or regulation changes while a case is 
pending, the version most favorable to 
the claimant applies).  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto before the record is returned to 
the Board for further review.

5.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). 





By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


